                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LLE ONE, LLC, et al.,                             Case No. 16-cv-06232-JSW

                                   8                    Plaintiffs,
                                                                                           ORDER TO SHOW CAUSE
                                   9              v.

                                  10     FACEBOOK INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 5, 2018, Facebook, Inc. (“Facebook”) filed a motion to dismiss. (Dkt. No.

                                  14   160.) Responses were due by October 19, 2018, and replies by October 26, 2018. These

                                  15   deadlines have passed, and the Court has received no additional filings related to the motion to

                                  16   dismiss.

                                  17          Plaintiffs are ordered to show cause, no later than November 5, 2018, why this Court

                                  18   should not consider the motion to dismiss as unopposed.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 30, 2018

                                  21                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
